MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT, dated as of August 6, 2007 (this “Agreement”), of
that certain Credit Agreement referenced below is by and among TEMPUR WORLD,
LLC, a Delaware limited liability company (as successor by merger to Tempur
World Holdings, LLC, a Delaware limited liability company, and Tempur-Pedic,
Inc., a Kentucky corporation), and TEMPUR PRODUCTION USA, INC., a Virginia
corporation, as Domestic Borrowers, DAN-FOAM ApS, a private limited liability
company existing under the laws of Denmark, as Foreign Borrower, TEMPUR-PEDIC
INTERNATIONAL INC., a Delaware corporation, and certain of its subsidiaries and
affiliates, as Domestic Guarantors, TEMPUR WORLD HOLDINGS, S.L., a company
organized under the laws of Spain, and TEMPUR DANMARK A/S, a stock company
existing under the laws of Denmark, as Foreign Guarantors, the Lenders party
hereto, the L/C Issuers party hereto, BANK OF AMERICA, N.A., as Administrative
Agent and Domestic Collateral Agent, and NORDEA BANK DANMARK A/S, as Foreign
Collateral Agent.  Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, a credit facility was established in favor of the Borrowers pursuant to
the terms of that certain Credit Agreement, dated as of October 18, 2005 (as
amended, restated, extended, supplemented or otherwise modified, the “Credit
Agreement”), among the Borrowers named therein, the Guarantors named therein,
the Lenders party thereto, the Administrative Agent, the Domestic Collateral
Agent and the Foreign Collateral Agent;


WHEREAS, pursuant to Section 2.01(h) of the Credit Agreement, the Domestic
Borrowers have requested that the aggregate amount of commitments for Domestic
Revolving Loans be increased by $100 million from $490 million to $590 million;
and


WHEREAS, certain of the Domestic Revolving Lenders have agreed to increase their
Domestic Revolving Commitments pursuant to Section 2.01(h) of the Credit
Agreement, as shown on Schedule 2.01 attached hereto, on the terms and
conditions set forth herein;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Increase in Domestic Revolving Commitments.  Each of the Domestic
Revolving Lenders party to this Agreement agrees to provide Domestic Revolving
Commitments under the Credit Agreement as set forth on Schedule 2.01 attached
hereto.  The Domestic Revolving Commitment Percentages are revised to be as set
forth on Schedule 2.01 attached hereto.  Schedule 2.01 to the Credit Agreement
is amended as set forth on Schedule 2.01 attached hereto.


2.           Conditions Precedent.  This Agreement shall be effective
immediately upon receipt by the Administrative Agent of all of the following,
each in form and substance satisfactory to the Administrative Agent and the
Domestic Revolving Lenders party hereto:


(a)           Executed Agreement.  Counterparts of this Agreement duly executed
by the Credit Parties and the Required Lenders;


(b)           Secretary’s Certificate.  A duly executed certificate of a
Responsible Officer of each of the Domestic Borrowers and the Domestic
Guarantors, attaching each of the following documents and certifying that each
is true, correct and complete and in full force and effect as of the date of
this Agreement:


(i)           Charter Documents.  Copies of its articles or certificate of
incorporation or formation or equivalent, certified to be true, correct and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or formation, unless a Responsible Officer
certifies in the secretary’s certificate that articles or certificate of
incorporation or formation previously delivered to the Administrative Agent at
the closing of Amendment No. 3 has not been amended, supplemented or otherwise
modified and remain in full force and effect as of the date hereof;


(ii)           Bylaws.  Copies of its bylaws, operating agreement or partnership
agreement, unless a Responsible Officer certifies in the secretary’s certificate
that the bylaws previously delivered to the Administrative Agent at the closing
of Amendment No. 3 have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof;


(iii)                      Resolutions.  Copies of its resolutions approving and
adopting this Agreement, the transactions contemplated herein, and authorizing
the execution and delivery hereof;


(iv)                      Incumbency.  Incumbency certificates identifying its
Responsible Officers who are authorized to execute this Agreement and related
documents and to act on its behalf in connection with this Agreement and the
Credit Documents, unless a Responsible Officer certifies in the secretary’s
certificate that the incumbency certificates previously delivered to the
Administrative Agent at the closing of Amendment No. 3 have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
date hereof; and


(v)           Good Standing Certificates.  A certificate of good standing or the
equivalent from its jurisdiction of organization or formation certified as of a
recent date by the appropriate Governmental Authority.


(c)           Legal Opinions.  Opinions of legal counsel to the Domestic
Borrowers and the Domestic Guarantors in form and substance acceptable to the
Administrative Agent.


(d)           Fees and Expenses.  Payment of all fees and expenses (including
fees and expenses of counsel to the Administrative Agent) in connection with
this Agreement, including upfront fees, if any, in respect of the new
commitments so established.


For purposes of determining compliance with the conditions specified in this
Section 2, each of the Lenders that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the effectiveness of this
Agreement specifying its objection thereto.


3.           Effectiveness of Agreement.  Upon execution and delivery of this
Agreement, all references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as modified by this
Agreement.  Except as specifically modified or amended hereby or otherwise
agreed in writing, the Credit Agreement and the other Credit Documents
(including, in each case, schedules and exhibits thereto) are hereby ratified
and confirmed and shall remain in full force and effect according to its terms.


4.           Representations and Warranties; Defaults.  Each of the Borrowers
and the Guarantors affirms the following:


(a)           all necessary action to authorize the execution, delivery and
performance of this Agreement has been taken;


(b)           after giving effect to this Agreement, the representations and
warranties set forth in the Credit Agreement and the other Credit Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period);


(c)           before and after giving effect to this Agreement, no Default or
Event of Default shall exist; and


(d)           the liens and security interests created and granted in the Credit
Documents remain in full force and effect, and this Agreement is not intended to
adversely affect or impair such liens and security interests in any manner.


5.           Guarantor Acknowledgments.
 
       (a)           Each Domestic Guarantor hereby (i) acknowledges and
consents to all of the terms and conditions of this Agreement, (ii) reaffirms
that, jointly and severally together with the other Domestic Guarantors,
it guarantees the prompt payment and performance of their obligations as
provided in Article IV of the Credit Agreement and (iii) acknowledges and agrees
that the such obligations will include any Obligations with respect to
or resulting from the increase in the Aggregate Domestic Revolving Committed
Amount as provided hereunder.


       (b)           Each Foreign Guarantor hereby (i) acknowledges and consents
to all of the terms and conditions of this Agreement and (ii) reaffirms that,
jointly and severally together with the other Foreign Guarantors, it
guarantees the prompt payment and performance of their obligations as provided
in Article IV of the Credit Agreement.


6.           Domestic Revolving Lenders’ Representation and Warranties.  Each of
the Domestic Revolving Lenders (including the New Lenders) party to this
Agreement represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.


7.           Full Force and Effect.  Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.


8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.  Delivery by any party
hereto of an executed counterpart of this Agreement by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.


9.           Fees and Expenses.  Pursuant to Section 11.04(a) of the Credit
Agreement, the Domestic Borrowers shall pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement, including the reasonable fees and expenses of Moore
& Van Allen, PLLC.


10.           Prepayment of Loans; Break-Funding Costs.  The Domestic Borrowers
shall prepay any Loans outstanding on the date that the increase in the
Aggregate Domestic Revolving Committed Amount becomes effective (and pay any
additional amounts required pursuant to Section 3.05 of the Credit Agreement) to
the extent necessary to keep the outstanding Loans ratable with any revised
Domestic Revolving Commitment Percentages arising from any nonratable increase
in the Domestic Revolving Commitments.


11.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
DOMESTIC BORROWER:   
 

TEMPUR WORLD, LLC (as successor by merger to Tempur World Holdings, LLC, a
Deleware limited liability company, and Tempur-Pedic. Inc., a Kentucky
corporation),     a Delaware limited liability company          
 
By:
/s/ William H. Poche                                                            
     William H. Poche       Treasurer and Assistant Secretary  

 

TEMPUR PRODUCTION USA, INC,      a Virgina corporation          
 
By:
/s/ William H.
Poche                                                                    William
H. Poche       Treasurer  

 
 
FOREIGN BORROWER:                                                            
 

DAN-FOAM ApS,      a private limited liability company existing under the laws
of Denmark          
 
By:
/s/ Dale E. Williams       Dale E. Williams       Attorney in Fact  


DOMESTIC
GUARANTORS:                                                                                
 

TEMPUR-PEDIC INTERNATIONAL INC.,      a Delaware corporation          
 
By:
/s/ William H. Poche       William H. Poche       Treasurer and Assistant
Secretary  


TEMPUR-PEDIC NORTH AMERICA, INC.,      a Delaware corporation (formerly known as
Tempur-Pedic Retail, Inc. and as Tempur-Pedic NA, Inc. and successor in interest
to Tempur-Pedic Medical, Inc. and Tempur-Pedic, Direct Response, Inc.)          
 
By:
/s/ William H. Poche       William H. Poche       Treasurer and Secretary  


DAWN SLEEP TECHNOLOGIES, INC.,      a Delaware corporation          
 
By:
/s/ William H. Poche       William H. Poche       Treasurer and Secretary  


TEMPUR-PEDIC TECHNOLOGIES, INC.,      a Delaware corporation          
 
By:
/s/ William H. Poche       William H. Poche        Treasurer and Secretary  


FOREIGN
GUARANTORS:                                                                                    
 

TEMPUR WORLD HOLDINGS, S.L.,      a company organized under the laws of Spain  
       
 
By:
/s/ Dale E. Williams       Dale E. Williams        Director  


TEMPUR DANMARK A/S,      a stock company existing under the laws of Denmark    
     
 
By:
/s/ Dale E. Williams       Dale E. Williams        Attorney in Fact  

 
 

--------------------------------------------------------------------------------


 ADMINISTRATIVE
AGENT:                                                                                  
 

BANK OF AMERICA, N.A.,      as Administrative Agent and Domestic Collateral
Agent          
 
By:
/s/ Anne Zeschke       Anne Zeschke        Assistant Vice President  

 

--------------------------------------------------------------------------------



LENDERS:                                                                          
 

BANK OF AMERICA, N.A.,      as Domestic L/C Issuer and as a Lender          
 
By:
/s/ Thomas C. Kilcrease, Jr.       Thomas C. Kilcrease, Jr.        Senior Vice
President  

 

--------------------------------------------------------------------------------


 

NORDEA BANK DANMARK A/S,         as Foreign L/C Issuer, Foreign Swingline
Lender, Foreign Collateral Agent and a Lender              
/s/ Hans Christiansen
   
/s/ Kaj Skouboe
 
Hans Christiansen
   
Kaj Skouboe
 
Head of Corporate
   
Region Branch Manager
 

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK      as Lender and Domestic Swingline Lender          
 
By:
/s/ William D. Craycraft       William D. Craycraft        Vice President  

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK      as a Lender          
 
By:
/s/ Susan M. Hall       Susan M. Hall        Managing Director

 

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,      as a Lender          
 
By:
/s/ Bryan Hulker       Bryan Hulker        Vice President

 

--------------------------------------------------------------------------------


 

REGIONS BANK      as a Lender          
 
By:
/s/ Scott Corley       Scott Corley        Senior Vice President

--------------------------------------------------------------------------------




NATIONAL CITY BANK,      as a Lender          
 
By:
/s/ Susan A. Dean       Susan A. Dean        Senior Vice President


